Citation Nr: 1749377	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  17-37 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether a valid and timely Notice of Disagreement (NOD) was received by the Agency of Original Jurisdiction (AOJ) in response to a September 9, 2014, rating decision which denied entitlement to service connection for eyesight and sleep apnea, and denied the reopening of previously denied claims of service connection for nervous condition and hearing loss.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Air Force from February 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a June 3, 2016, decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which determined that a Notice of Disagreement (NOD) received on January 21, 2016, could not be accepted as a timely NOD for a September 9, 2014, rating decision with accompanying notification letter dated September 15, 2014. 

The Board notes that the RO is still developing the merits of the appellant's underlying claims.  Decisions on these issues were deferred in the June 2, 2016, rating decision.

The September 9, 2014, rating decision denied service connection for multiple issues, including hearing loss.  However, entitlement to service connection for bilateral hearing loss was granted in the June 2, 2016, rating decision, effective August 2, 2013.  August 2, 2013, is the date of receipt of the claim which was denied in the September 9, 2014, rating decision.  The grant of service connection for bilateral hearing loss constitutes a full award of the benefit sought on appeal with respect to that claim.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

On a July 2017 substantive appeal, the appellant appeared to raise the issue of entitlement to an increased rating for bilateral hearing loss.  The appellant and his attorney are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  Should the appellant wish to file a claim of entitlement to an increased rating for bilateral hearing loss, he and his attorney should file the claim with the RO on the proper form.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a letter dated September 15, 2014, the appellant and his attorney were notified of a September 9, 2014, rating decision denying service connection for eyesight and sleep apnea, and denying the reopening of previously denied claims of service connection for nervous condition and hearing loss.

2.  The RO did not receive a Notice of Disagreement with respect to the September 9, 2014, rating decision within one year of the September 15, 2014, notification of such rating decision.


CONCLUSION OF LAW

1.  A timely Notice of Disagreement was not received by VA as to the rating decision of September 9, 2014.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his attorney has raised an issue with the duty to notify or the duty to assist with respect to the issue adjudicated herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Notice of Disagreement

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a Notice of Disagreement with a determination by the agency of original jurisdiction within one year from the date that such agency mails notice of the determination to the claimant.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).


III.  Analysis

	A.  Background

The appellant's claim of service connection for mental problems, sleep disorder, eyesight problems, and hearing loss was received by VA on August 2, 2013.  VCAA notice was sent in December 2013, which also stated that the RO was unable to locate the original paperwork submitted.  The appellant was asked to provide another copy of his claim, along with any evidence to submit.  A copy of the appellant's August 2, 2013, claim was received by the RO on January 17, 2014.  The appellant's mailing address on this claim is the same mailing address to which the appellant's copy of the September 15, 2014, notification letter was sent.

On October 7, 2013, correspondence was received from the appellant's attorney.  Because she did not yet know if any appeal periods were running, she requested that such letter be treated as an NOD for any rating decisions issued in the past year, and as a substantive appeal for any Statements of the Case issued within the applicable period.  The attorney's mailing address on this letter is the same mailing address to which the attorney's copy of the September 15, 2014, notification letter was sent.

On January 7, 2014, the appellant's attorney was sent a copy of the appellant's claims file.  

A September 9, 2014, rating decision denied service connection for eyesight and sleep apnea, and denied the reopening of previously denied final claims of service connection for nervous condition and hearing loss because the evidence was not new and material.  A notification letter was sent to the appellant and his attorney on September 15, 2014, informing them that the claims had been denied and that he had one year from the date of the letter to file a Notice of Disagreement.  The addresses to which the rating decision and notification letter were sent are the addresses that the appellant and his attorney have consistently provided as their mailing addresses since 2013.  The record contains no indication that the notification letters were returned by postal authorities as undeliverable.  

Correspondence from the appellant's attorney was received in November 2014, December 2014, and March 2015.  Each stated that "it has been quite some time since we have received any correspondence" regarding the appellant's claim, and requested a status update.  However, none stated what the most recent correspondence received from VA was.  The attorney's mailing address on these letters is the same mailing address to which the attorney's copy of the September 15, 2014, notification letter was sent.

An Intent to File a Claim for Compensation and/or Pension, Survivors Pension, or Other Benefits was received on October 13, 2015, from the appellant's attorney.  The appellant's mailing address on the form is the same mailing address to which the appellant's copy of the September 15, 2014, notification letter was sent.

An incomplete Veteran's Application for Compensation and/or Pension was received on October 29, 2015, which claimed entitlement to service connection for eyesight, sleep apnea, nervous condition, and right ear hearing loss.  A November 10, 2015, letter informed the appellant that his October 29, 2015, application could not be accepted as it was incomplete.  On November 20, 2015, an Application for Disability Compensation and Related Compensation Benefits was received, which listed claims for eyesight, left eye blindness, sleep apnea, nervous condition, and bilateral hearing loss.  Again, the appellant's mailing address on these applications is the same mailing address to which the appellant's copy of the September 15, 2014, notification letter was sent.

A VA Form 21-0958 (NOD) was received from the appellant's attorney on January 21, 2016.  It listed eyesight, sleep apnea, nervous condition, and hearing loss as the issues with which the appellant and his attorney disagreed.  On the NOD itself, the attorney appears to argue that the October 7, 2013, letter should be treated as a valid NOD for the September 9, 2014, rating decision, even though it was premature by 11 months.  However, in the letter from the attorney which accompanied the January 21, 2016, NOD, it is argued that this January 21, 2016, NOD is a supplement to the NOD she filed on October 11, 2013.  She stated that, now that she had received a copy of the claims file, she wanted to appeal all of the issues denied in the September 9, 2014, rating decision, an eye disorder, sleep apnea, nervous condition, and hearing loss.  The appellant's and attorney's mailing addresses on the January 21, 2016, NOD and letter are the same mailing addresses to which the appellant's and attorney's copies of the September 15, 2014, notification letter were sent.

A June 3, 2016, letter was sent to the appellant and his attorney explaining that the January 21, 2016, correspondence could not be accepted as a timely NOD because it was received more than one year after the September 15, 2014, notification letter.  They were notified that, if they disagreed with this decision, they had one year to file an NOD.  The RO accepted the January 2016 letter as a claim to reopen.  

A June 2, 2016, rating decision granted service connection for bilateral hearing loss.  The issues of entitlement to service connection for eyesight, blind left eye, nervous condition, and sleep apnea were deferred.  The appellant and his attorney were sent a notification letter informing them of this decision on June 10, 2016.  

A timely NOD with respect to the June 3, 2016, determination was received on July 11, 2016.  This July 11, 2016, NOD was specifically limited by the attorney to the June 3, 2016, determination that the January 21, 2016, NOD was not timely.  The appellant's and attorney's mailing addresses on this NOD are the same mailing addresses to which the appellant's and attorney's copies of the September 15, 2014, notification letter were sent.

A Statement of the Case (SOC) was issued on July 11, 2017, which found that the January 21, 2016, NOD was not timely filed for the September 9, 2014, rating decision or associated September 15, 2014, notification letter.  

A timely substantive appeal (VA Form 9) was received on July 14, 2017.  A video Board hearing was requested.  The substantive appeal included lay evidence with respect to the appellant's service connection claims, which had most recently been deferred in the June 2, 2016, rating decision.  The appellant also reported that his hearing had worsened and requested a rating in excess of 10 percent for his service-connected hearing loss.

In correspondence received on August 4, 2017, the appellant withdrew his request for a Board hearing.

An Application for Disability Compensation and Related Compensation Benefits was received on September 7, 2017.  The disabilities listed were bilateral hearing loss, left eye blindness, nervous condition, and heart attack.  The appellant's mailing address on application is the same mailing address to which the appellant's copy of the September 15, 2014, notification letter was sent.

	B.  Timeliness of January 21, 2016, NOD

As best the Board can discern, in the January 21, 2016, NOD, the attorney is arguing that (1) the October 7, 2013, statement, received 11 months prior to the September 9, 2014, rating decision, should be considered a valid NOD for such rating decision; and (2) the attorney only recently received a copy of the claims file and did not have notice of the September 9, 2014, rating decision until receipt of the claims file; thus, the one-year time deadline for filing an NOD should be extended.

With respect to the first argument, 38 C.F.R. § 20.302(a) clearly states that the NOD must be filed "within one year from the date that [the AOJ] mails notice of the determination."  Thus, an NOD cannot be filed prior to receipt of notice of an AOJ determination.  Further, no decision had been made in the year preceding the October 7, 2013, statement.  Regardless, the issue on appeal is whether the January 21, 2016, NOD is timely with regard to the September 15, 2014 notification letter regarding the September 9, 2014, rating decision. 

Regarding the second, the record clearly shows that the appellant's representative was sent a copy of the claims file on January 7, 2014, and both the appellant and the attorney were each sent a copy of the September 9, 2014, rating decision on September 15, 2014. 

The record shows that the September 15, 2014, notification letter informed the appellant and his representative that the claims of service connection for eyesight and sleep apnea were denied, and that the claims of service connection for nervous condition and hearing loss remained denied because the evidence was not new and material.  The letter is addressed to the appellant and was sent to his then-most recent address of record.  At the end of the letter, it is noted that a copy was sent to the appellant's attorney at her then-most recent address of record.  Again, the mailing addresses to which the September 9, 2014, rating decision and September 15, 2014, notification letter were sent are the mailing addresses that the appellant and his attorney consistently provided since 2013 and have been consistently used by VA for all mailings.  There is no indication that either letter was returned as undeliverable. 

As, the appellant and his attorney were notified of the September 9, 2014, rating decision by the September 15, 2014, notification letter, they had until September 15, 2015, for a Notice of Disagreement to be received by VA.  

It is not contended that the appellant did not receive a copy of the September 9, 2014, rating decision and September 15, 2014, notification letter.  To the extent that the attorney's multiple requests for updates, received in November 2014, December 2014, and March 2015, and her other statements indicate that she is arguing that she did not receive a copy of such rating decision and notification letter, there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that the Secretary properly discharged his official duties by properly handling claims submitted by the appellant, including mailing copies of the rating decision and notification letter to the appellant's and attorney's addresses listed on such notification letter.  It must also be presumed that the United States Postal Service (USPS) properly discharged its official duties by properly delivering such correspondence to the addresses provided.  If delivery was not possible, VA would have received the mailings from the USPS with notifications that such correspondence was undeliverable, and associated such with the claims file.  Mere lay statements are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 90 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

It is clear that the January 21, 2016, Notice of Disagreement was not received by the RO within one year of notification of the September 9, 2014, rating decision.  As such, it was not timely.  Therefore, the September 9, 2014, rating decision was not timely appealed.  

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A timely Notice of Disagreement was not filed with respect to the September 9, 2014, rating decision.  The appeal is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


